  Case: 1:18-cv-05704 Document #: 154 Filed: 05/08/20 Page 1 of 12 PageID #:1950




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ED&F CAPITAL MARKETS                          )
LTD, et al.                                   )
                                              )       No. 18 C 5704
                 Plaintiffs,                  )
                                              )       District Judge Steven C. Seeger
                 v.                           )
                                              )       Magistrate Judge Jeffrey Cummings
JVMC HOLDINGS CORP.                           )
(f/k/a/ RJO HOLDINGS CORP.), et al.           )
                                              )
                 Defendants.                  )

                           MEMORANDUM OPINION AND ORDER

          Plaintiffs ED&F Capital Markets Ltd., ED&F Man Financial Services Holdings Ltd., and

ED&F Man Financial Capital Markets MENA Ltd. (collectively “plaintiffs”) brought this action

against defendants JVMC Holdings Corp., Gerald Corcoran, Jamal Oulhadj, and Daniel

Staniford (collectively “defendants”) for the alleged violation of the federal Trade Secrets Act,

18 U.S.C. § 1836 et seq. and seven state law counts including breach of contract, breach of

business relations, and unjust enrichment. (Dckt. #37). Plaintiffs and JVMC Holdings are

commodities and futures brokers who operate in over 60 countries. Plaintiffs allege that

defendants used “bribery, theft, and deceit” to infiltrate plaintiffs’ business in Dubai, United

Arab Emirates in order to establish their own operation there. (Id. at ¶1). Currently before the

Court is defendants’ motion for a protective order seeking to destroy certain documents that were

previously produced to plaintiffs. For the reasons discussed below, defendants’ motion is

denied.




                                                  1
     Case: 1:18-cv-05704 Document #: 154 Filed: 05/08/20 Page 2 of 12 PageID #:1951




I.       BACKGROUND

         Plaintiff ED&F Man is a London-based brokerage company that operates world wide and

is a wholly-owned subsidiary of ED&F Man Holdings. ED&F Man Holdings is also the parent

company of ED&F MENA [Middle East and North Africa]. Defendant JVMC Holdings – which

plaintiffs refer to in their Amended Complaint by its former name as RJO Holdings (“RJO”) – is

a Delaware corporation with its principal place of business in Chicago. RJO is the parent

company of R.J. O’Brien MENA and R.J. O’Brien Associates LLC. Defendant Corcoran is the

CEO of R.J. O’Brien Associates; defendant Oulhadj is the COO of RJO and the CEO of R.J.

O’Brien MENA; and defendant Staniford is the Executive Director of R.J. O’Brien Associates

and a Director of R.J. O’Brien MENA.

         Plaintiffs allege that RJO and the individual defendants began soliciting three of

plaintiffs’ key employees – whom they refer to as the “Corrupted Employees” – beginning in late

2016 to enable RJO to open an office in Dubai that could compete with plaintiffs’ operation

there. (Dckt. #37 at ¶¶ 39-40). These employees then signed employment agreements with RJO

while they were still employed by plaintiffs and were bound by restrictive covenants and non-

compete agreements that they had previously signed. (Id. at ¶¶ 29, 31-33, 48). The Corrupted

Employees began working for R.J. O’Brien MENA in 2018; allegedly diverted plaintiffs’ clients

to RJO’s new Dubai operation; and disclosed confidential information to defendants. (Id. at

¶¶58, 62, 64). Plaintiffs allege that their revenue has decreased by $5.9 million as a result of

defendants’ actions. (Id. at ¶66).

         On December 21, 2018, plaintiffs issued their first requests for document production,

which led to a nine-month production by defendants of 7,000 documents that included nearly

20,000 pages. (Dckt. #126 at 3) (“the Original Production”). The production was made subject



                                                  2
    Case: 1:18-cv-05704 Document #: 154 Filed: 05/08/20 Page 3 of 12 PageID #:1952




to the parties’ February 4, 2019 Confidentiality Order, which was later superseded on November

15, 2019 by an Agreed Amended Confidentiality Order (the “Amended Order”). (Dckt. ##31,

103). The original Order permitted a producing party to designate confidential documents as

limited to “attorney’s eyes only” (“AEO”) when a party determined that “the disclosure of

[them] will result in a defined and serious injury.” (Dckt. #31 at ¶3).

        In early June 2019, defendants’ previous counsel withdrew from this case. New counsel

for the individual defendants and for the corporate defendant appeared on June 5, 2019 and

August 14, 2019, respectively. (Dckt. ##60-62, 82). Defendants’ new counsel concluded that

prior counsel had inadvertently turned over some highly-sensitive materials in the Original

Production that were irrelevant to plaintiffs’ claims. (Dckt. #114 at 2).1 This allegedly included

RJO’s board minutes and presentations concerning some of RJO’s subsidiaries, financial issues,

strategic plans, and documents involving regulatory matters. (Id.). Accordingly, defendants

provided plaintiffs with a replacement production (“the Altered Production”) on December 4,

2019 that redacted some of the previous materials and altered the confidentiality designations of

a number of documents. (Id. at 2-3). The Altered Production was accompanied by a letter

explaining that some new documents had also been included; that the reproduced documents had

the same numbering as before; and that some of the earlier documents had been replaced with

blank pages. Defendants also requested that plaintiffs “destroy all previously produced

documents” and provide a certification of having done so. (Id. at Ex. A). On December 16,

2019, defendants made an additional production of documents to correct some of the December



1
 Defendants are bound by the actions of their prior counsel, see, e.g., United States v. Di Mucci, 879 F.2d
1488, 1496 (7th Cir. 1989); Tolliver v. Northrop Corp., 786 F.2d 316, 319 (7th Cir. 1986), and they do
not argue to the contrary. As such, defendants’ “new counsel must stand in the shoes of [their] prior
advocates – regardless of how worn they may be – and pick up where prior counsel left off.” Summy-
Long v. Pennsylvania State Univ., No. 1:06-CV-1117, 2015 WL 5924505, at *3 (M.D.Pa. Oct. 9, 2015).

                                                     3
      Case: 1:18-cv-05704 Document #: 154 Filed: 05/08/20 Page 4 of 12 PageID #:1953




4 confidentiality designations and again requested plaintiffs to destroy the Original Production.

(Id. at Ex. B). Plaintiffs refused to do so, however.

II.       DISCUSSION

          Defendants argue that their prior counsel inadvertently turned over material in the

Original Production that was both highly sensitive and irrelevant to plaintiffs’ claims and they

have demanded that plaintiffs destroy those parts of the Original Production that were redacted

or removed in their Altered Production. Defendants filed this motion after plaintiffs failed to

“honor” their Altered Production. (Dckt. #114 at 8). As the parties seeking a protective order,

defendants bear the burden of demonstrating why the order should be entered. Global Material

Techs., Inc. v. Dazheng Metal Fibre Co., Ltd., 133 F.Supp.3d 1079, 1084 (N.D.Ill. 2015). In

order to do so, defendants must show “good cause” and explain why they will be subjected to

“annoyance, embarrassment, oppression, or undue burden or expense” if a protective order is not

entered. Fed.R.Civ.P. 26(c)(1); see also Citizens First Nat. Bank of Princeton v. Cincinnati Ins.

Co., 178 F.3d 943, 944 (7th Cir. 1999).

          After consideration of the parties’ arguments and the applicable law, the Court finds for

the following reasons that defendants have failed to establish “good cause” for the entry of the

protective order they seek: (1) defendants have offered no legal authority to support their

argument that plaintiffs should be ordered to destroy or return inadvertently produced documents

that are irrelevant to their claims; (2) defendants have failed to show why the Amended Order is

not sufficient to protect any highly sensitive and confidential materials that they have produced;

and (3) defendants have failed to substantiate the harm they claim they will suffer if their

proposed protective order is not entered. The Court further finds that defendants must pay




                                                   4
  Case: 1:18-cv-05704 Document #: 154 Filed: 05/08/20 Page 5 of 12 PageID #:1954




plaintiffs’ reasonable expenses incurred in opposing their motion pursuant to Rule 37(a)(5)(B)

because defendants were not substantially justified in filing their motion.

        A.      Defendants Have Offered No Legal Authority To Support Their Assertion
                That Plaintiffs Must Be Ordered To Destroy The Irrelevant Documents That
                Defendants Inadvertently Produced

        The Federal Rules of Civil Procedure address the circumstances under which documents

produced in discovery can be clawed back or destroyed in Rule 26(b)(5)(B), which allows a

party to seek such relief for inadvertently produced documents that are “subject to a claim of

privilege or of protection as trial-preparation material.” Fed.R.Civ.P. 26(b)(5)(B). As plaintiffs

have pointed out without contradiction, however, defendants’ “requested relief has nothing to do

with protecting inadvertently produced privileged material.” (Dckt. #126 at 2). Instead,

defendants assert that the materials in question should be destroyed because they are irrelevant to

plaintiffs’ claims.

        It is well settled that the “inadvertent disclosure of a document not within the scope of

relevance is not one of those circumstances” under which Rule 26(b)(5)(B) provides relief.

Guttormson v. ManorCare of Minot ND, LLC, No. 4:14-CV-36, 2016 WL 3853737, at *5

(D.N.D. Jan. 6, 2016); Laub v. Horbaczewski, 331 F.R.D. 516, 524 (C.D.Cal. 2019) (same);

United States v. 753.95 Acres of Land, More or Less, in Washoe Cty., No. 308-CV-0386-

BESVPC, 2009 WL 2045706, at *2 (D.Nev. July 10, 2009) (“documents subject to relevancy

objections should not be given ‘claw-back’ protections afforded to those subject to attorney-

client privilege or the work product doctrine”); Adelman v. Coastal Select Ins. Co., No. 9:17-CV-

3356-DCN, 2019 WL 465600, at *2 (D.S.C. Feb. 6, 2019) (noting that defendant “cites no legal

basis to claw back irrelevant information”). Consequently, courts have held that there is “no




                                                 5
    Case: 1:18-cv-05704 Document #: 154 Filed: 05/08/20 Page 6 of 12 PageID #:1955




legal basis to require that other parties destroy or return” inadvertently produced irrelevant

documents. Guttormson, 2016 WL 3853737, at *5; Laub, 331 F.R.D. at 524 (same).2

        Although plaintiffs cited to this line of authority in their response (Dckt. #126 at 9),

defendants did not address or try to distinguish it in their reply. Instead, defendants rely on a

number of inapposite cases that concern situations where parties either sought a protective order

to redact sensitive and irrelevant information from documents before producing them or sought

to compel the production of documents that had already been withheld or redacted on the

grounds of irrelevance. (Dckt. #114 at 4-6) (citing cases). The Court has no disagreement with

the cases cited by defendants. However, seeking to apply these cases to the situation at hand is

akin to debating how far (if at all) to open the barn door after the horses have already run out of

the barn. Defendants’ “disclosure of the documents ‘albeit inadvertent, has already occurred and

cannot be undone.’” Laub, 331 F.R.D. at 525, quoting 735.95 Acres of Land, 2009 WL 2045706

at *3. The only remaining questions are whether “defendants’ concerns can be properly

addressed” through the parties’ Amended Confidentiality Order (Id.), and – if not – whether

defendants have met their burden of establishing the need for a protective order with additional

protective provisions.




2
 The only exception to this rule is where the court has entered a protected order that allows for the claw
back of inadvertently produced irrelevant documents. See, e.g., Moses H. Cone Mem’l Hosp. Operating
Corp. v. Conifer Physician Servs., Inc., No. 1:13CV651, 2016 WL 430494, at *5-6 (M.D.N.C. Feb. 3,
2016). The Amended Order has no such provision and it provides for the destruction of documents
produced in discovery only upon the conclusion of the litigation. (Dckt. #103 at 9-10).


                                                     6
    Case: 1:18-cv-05704 Document #: 154 Filed: 05/08/20 Page 7 of 12 PageID #:1956




        B.      The Amended Order Sufficiently Addresses Defendants’ Concerns
                Regarding The Highly Sensitive Documents That They Inadvertently
                Produced

        Even if all of the information that defendants redacted in the Altered Production were

irrelevant and highly sensitive,3 defendants have failed to show that the Amended Order is

insufficient to address their concerns. Surprisingly – given the strong emphasis that defendants

place on the documents’ alleged sensitivity – defendants do even address the potential

applicability of the Amended Order in their motion. Plaintiffs assert, by contrast, that the

Amended Order is sufficient to address defendants’ concerns about the types of documents it

wants to protect and the use that plaintiffs could make of them. (Dckt. #126 at 13). After its

own review, the Court agrees.

        In particular, Paragraph 3 of the Amended Order permits a party to designate any

information “the disclosure of which will result in a defined and serious injury” as “confidential

– for attorney’s eyes only.” (Dckt. #103 at ¶3). That is the same standard that Rule 26(c)(1)

requires to protect the type of sensitive business information that defendants assert that they have

inadvertently produced. See, e.g., Andrew Corp. v. Rossi, 180 F.R.D. 338, 341 (N.D.Ill. 1998);

Alexander Hous. LLC v. Int'l Bhd. of Elec. Workers, No. 04 C 1650, 2004 WL 1718654, at *3

(N.D.Ill. July 29, 2004). Plaintiffs do not object to defendants’ use of the AEO designation for

their sensitive information. (Dckt. #126 at 13). Consequently, documents that would fall within




3
 Plaintiffs dispute defendants’ claim that all of the redacted information is irrelevant. In their response,
plaintiffs attached unredacted and redacted copies of six email chains and pointed out how defendants
redacted relevant information from the version of these email chains that they produced with their Altered
Production. (Dckt. #126 at 10-11). In their reply, defendants asserted that the material redacted from
these email chains is, in fact, irrelevant to plaintiffs’ claims. (Dckt. #132 at 8-9). The Court need not
resolve the parties’ dispute regarding the relevance of the redactions from these six email chains or
address the claimed irrelevance of the totality of the redactions that defendants made with their Altered
Production. Even presuming that defendants have only redacted information that is irrelevant to
plaintiffs’ claims, their motion for a protective order fails for the other reasons stated herein.

                                                     7
  Case: 1:18-cv-05704 Document #: 154 Filed: 05/08/20 Page 8 of 12 PageID #:1957




the defendants’ proposed protective order based on their sensitivity are also protected by an AEO

designation under the parties’ Amended Order.

       Nonetheless, defendants – who concede in their reply that the Amended Order protects

“relevant, confidential documents” – assert that the Amended Order does not cover “irrelevant,

highly sensitive materials.” (Dckt. #132 at 10). The Court disagrees. The Amended Order does

not distinguish between information that is relevant or irrelevant nor does it suggest that non-

relevant documents that are labelled as “confidential” are not protected. Rather, the Amended

Order protects all documents that a party designates as confidential unless the opposing party

contests that designation through procedures that are carefully set out in the Order.

       The Amended Order also addresses defendants’ professed concern that plaintiffs plan to

improperly use the irrelevant yet sensitive unredacted portions of the Original Production.

(Dckt. #132 at 2-3). Plaintiffs are not at liberty to ignore the new confidentiality designations

that defendants made in the Altered Production. Paragraph 7 of the Amended Order states that

when “a party designates a document as Confidential Information after it was initially produced,

the receiving party, on notification of the designation, must make a reasonable effort to assure

that the document is treated in accordance with the provisions of this Order.” (Dckt. #103 at ¶7).

That is what took place in this case when defendants made new confidentiality designations in

the Altered Production. Paragraph 10 of the Amended Order also sets out procedures for

challenging a confidentiality designation, but neither party suggests that plaintiffs have contested

any of defendants’ new confidentiality claims by invoking those procedures. Not having done

so, plaintiffs are obligated to honor the new confidentiality designations that defendants have

made. (Id., stating that other parties “must make a reasonable effort to assure that the [newly

designated] document is treated in accordance with the provisions of this Order”).



                                                 8
    Case: 1:18-cv-05704 Document #: 154 Filed: 05/08/20 Page 9 of 12 PageID #:1958




        The Amended Order also places severe restrictions on how plaintiffs can use information

that defendants designate as AEO. Access to documents designated as AEO is limited to

counsel, experts, the court, and potential witnesses who created the documents, authorized them,

or were their intended recipients. (Dckt. #103 at ¶6(b)(10)). The Amended Order also restricts

the ways in which any third party who reviews an AEO document can use the information it

contains. Each third party is required to sign a copy of Exhibit A attached to the Amended

Order. Exhibit A states that the signing party has read the Amended Order, agrees to use

confidential information only for purposes of the litigation or an arbitration proceeding, and will

not “disclose any such Confidential Information to any other person, firm, or concern.” (Id. at

Ex. A). It also requires the reviewing party to acknowledge that violating these provisions could

lead to a contempt of court finding. (Id.). Finally, the fact that the information that defendants

want to protect with their proposed protective order is allegedly irrelevant makes it is difficult to

see how plaintiffs would be able to use it in any form. Irrelevant documents are inadmissible at

trial, and the Amended Order would not permit plaintiffs to disclose their contents in any other

proceeding except arbitration – where their irrelevance would also presumably render them

useless.

        C.     Defendants Have Failed To Substantiate the Harm They Will
               Experience Without A Protective Order

        In order to protect confidential business information under Rule 26(c)(1), a party must

“prove that disclosure will result in a clearly defined and very serious injury to its business.”

Andrew Corp., 180 F.R.D. at 341. Defendants have made significant changes to the Original

Production4 yet they have not submitted any examples of the Altered Production’s redactions or



4
 Plaintiffs explain – and defendants do not dispute – that the Original Production contained 7,000
documents that included nearly 20,000 pages. The Altered Production’s changes involved over 600 “slip

                                                  9
  Case: 1:18-cv-05704 Document #: 154 Filed: 05/08/20 Page 10 of 12 PageID #:1959




cited the changes that were made. Instead, they describe the newly-redacted documents in broad

terms as “board minutes and presentations that deal with JVMC’s other subsidiaries, including

discussion[s] of business development strategies, financial results and financial decisions,

business prospects and analysis of potential new clients, as well as irrelevant regulatory matters

and global company financial decisions.” (Dckt. #114 at 7). Defendants have not submitted an

affidavit or any other support for these claims, however, and rely exclusively on their attorneys’

narrative descriptions of the redacted documents.

        It is well established that a protective order cannot be issued based on the kind of

conclusory and non-specific allegations of injury that defendants have made. As the Third

Circuit has held, “[b]road allegations of harm, unsubstantiated by specific examples or

articulated reasoning, do not satisfy the Rule 26(c) test.” Cipollone v. Liggett Grp., Inc., 785

F.2d 1108, 1121 (3d Cir. 1986) (citing cases); Duling v. Gristede’s Operation Co., 266 F.R.D.

66, 76 (S.D.N.Y. 2010); see also Lee v. Chicago Youth Centers, 69 F.Supp.3d 885, 888 (N.D.Ill.

2014) (“unsupported statements of lawyers in briefs are not evidence, do not count, and are given

no weight”) (citing cases). Instead, “[t]here must be specific facts and examples supporting the

asserted harm,” Takata v. Hartford Comprehensive Employee Ben. Serv. Co., 283 F.R.D. 617,

621 (E.D.Wash. 2012); see also Deford v. Schmid Prods. Co., 120 F.R.D. 648, 653 (D.Md.1987)

(requiring “specific demonstrations of fact, supported where possible by affidavits and concrete

examples, rather than broad, conclusory allegations of potential harm”).

        A party’s failure to provide specific examples of harm prevents a court from exercising

its discretion to enter a protective order under Rule 26(c). Harrisonville Tel. Co. v. Illinois



sheets” stating that a formerly-produced page had been “Intentionally Left Blank,” and the new redactions
to other documents are even “far greater” than these 600 removed pages. (Dckt. #126 at 6).


                                                   10
 Case: 1:18-cv-05704 Document #: 154 Filed: 05/08/20 Page 11 of 12 PageID #:1960




Commerce Comm'n, 472 F.Supp.2d 1071, 1077 (S.D.Ill. 2006) (citing cases). Because

defendants have failed to make any specific showing of the injury they will experience if the

redacted information is not destroyed, their motion for a protective order will be denied for this

reason as well.

       D.         Rule 37(a)(5)(B) Requires Defendants To Pay The Reasonable Expenses
                  Incurred By Plaintiffs In Opposing This Motion

       Plaintiffs argue that the Court should require defendants to pay the expenses that they

incurred in responding to defendants’ motion pursuant to Federal Rule 37(a)(5)(B). That Rule

provides that when a motion for protective order is denied, the court

       must, after giving an opportunity to be heard, require the movant, the attorney
       filing the motion, or both to pay the party or deponent who opposed the motion its
       reasonable expenses incurred in opposing the motion, including attorney's fees.
       But the court must not order this payment if the motion was substantially justified
       or other circumstances make an award of expenses unjust.

Fed.R.Civ.P. 37(a)(5)(B) (emphasis added). As the Rule’s language suggests, the payment of

fees is mandatory under Rule 37(a)(5)(B) absent a showing of substantial justification or

mitigating circumstances. See Rickels v. City of South Bend, Ind., 33 F.3d 785, 786-87 (7th Cir.

1994) (“The great operative principal of Rule 37(a)[(5)(B)] is that the loser pays.”). Moreover,

“[t]he burden of persuasion is on the losing party to avoid assessment of expenses and fees rather

than on the winning party to obtain such an award.” Steadfast Ins, Co. v. Auto Mktg. Network,

Inc., No. 97 C 5696, 1999 WL 446691, at *1 (N.D.Ill. June 23, 1999).

       Defendants claim that “substantial justification” exists because their motion presents “an

issue about which reasonable people could genuinely differ.” (Dckt. #132 at 11, quoting

Steadfast Ins, Co., 1999 WL 446691, at *2). The Court respectfully disagrees with that

contention. As explained above, defendants have failed to offer any pertinent legal authority to

support their argument that plaintiffs should be forced to destroy the allegedly irrelevant

                                                11
 Case: 1:18-cv-05704 Document #: 154 Filed: 05/08/20 Page 12 of 12 PageID #:1961




documents that they voluntarily – though inadvertently – produced and they did not address the

case law that is contrary to their position. Defendants have further failed to justify the need for

their proposed protective order because they did not show that the Amended Order is insufficient

to address their concerns or that they will experience concrete harm to their business interests if

their motion is denied. Finally, there is no evidence of mitigating circumstances that would

render an award against defendants unjust. The Court therefore finds that substantial

justification does not exist for the filing of this motion and that defendants should pay plaintiffs’

reasonable expenses incurred in responding to this motion pursuant to Rule 37(a)(5)(B).

                                          CONCLUSION

       For all of the reasons stated above, defendants’ motion for a protective order [Dckt. #114]

is denied. Defendants are ordered to defendants should pay plaintiffs’ reasonable expenses

incurred in responding to this motion pursuant to Rule 37(a)(5)(B).



ENTER:




                                                   Hon. Jeffrey Cummings
                                               United States Magistrate Judge

Dated: May 8, 2020




                                                 12
